Citation Nr: 1724162	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-08 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to extension of a temporary total disability rating beyond January 1, 2010.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Post-operative residuals of the Veteran's July 2009 left knee surgery did not necessitate convalescence beyond January 1, 2010.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for left knee arthroscopic surgery convalescence are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in September 2009 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, statements from the Veteran's private physician, the Veteran's lay statements, and statements from the Veteran's representative.

Additionally, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The claims will be adjudicated based on the evidence of record.

II. Temporary Total Disability Evaluations and Extensions

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).  

Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b) (2016).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Veterans Appeals (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, at 430.

III. Extension of Temporary Total Rating Beyond January 1, 2010

The Veteran was awarded a temporary convalescent evaluation of 100 percent for the period from July 14, 2009 to January 1, 2010, based on the Veteran's July 2009 surgery for his service-connected left knee disability.  Following the temporary convalescent period, the Veteran was assigned the maximum 20 percent rating for a status post anterior cruciate ligament repair of the left knee with a meniscus tear.  
C.F.R. § 4.71a, DC 5258.  

The Veteran contends that his 100 percent evaluation should be continued past January 1, 2010.  

Records show that the Veteran underwent a left knee arthroscopy and debridement of the meniscus procedure on July 14, 2009.  According to the post-operation report the Veteran tolerated the surgery well, incurred no complications and was determined to be in excellent condition.  Two days following surgery, the Veteran attended an appointment with his private physician, who determined upon examination that the Veteran's left knee wounds were clean and dry.  The Veteran reported that his left knee was doing well.  The Veteran saw his private physician again about ten days following surgery and again reported that he was doing well.  The physician found that the Veteran's left knee experienced some atrophy and slight loss of motion and his wound was clean and dry.  Nearly a month following the surgery, the Veteran attended an appointment with his private physician who noted that the Veteran was doing well and completed his first course of physical therapy.  

The private physician continued to regularly treat the Veteran for his left knee, noting pain and tenderness.  Upon examination in September 2009, the Veteran's private physician reported that the Veteran's wound was well healed and that he was able to exhibit range of motion from 0-100 degrees.  Strength was determined to be a 4/5.  

A progress report was created by the Veteran's private physician in September 2009, stating that the Veteran was making progress.  An October 2009 examination revealed normal range of motion with pain due to locking and popping.  The Veteran reported that his knee locked and caused him to fall at a November 2009 appointment; he was given a new knee brace. 

Because of the state of the Veteran's current left knee disability, the private physician has maintained that the Veteran is unable to return to work.  However, the physician noted in December 2009 that the Veteran may require additional surgery due to the severity of the degenerative arthritis and the paucity of cartilage surfaces on the left knee.  

A July 2010 Social Security Administration (SSA) decision determined that though the Veteran was unable to return to the kind of work obtained prior to his surgery, he was capable of other forms of employment, and that his current physical picture only slightly eroded the sedentary occupational base.  The decision concluded that the Veteran's knee had improved since his July 2009 surgery and that he was able to use his legs in a satisfactory manner.

An October 2010 SSA assessment determined that the Veteran was independent for basic activities of daily living.  

A November 2010 Workers' Compensation report determined that the Veteran was able to walk or stand about four hours per day and sit up to six hours per day. 

Although the Veteran's private treatment records continued to report pain associated with the left knee and the Veteran's use of a point cane for ambulation assistance, no surgery complications or issues were noted.   

The Board has considered the Veteran's statements of the need for continued convalescence treatment beyond January 1, 2010.  While the Veteran is competent to report his symptoms following surgery, the overall evidence does not show that the criteria for an extension of a temporary evaluation under 38 C.F.R. § 4.130 are met.

The Board concludes that a normal condition is not necessarily as good as new, fully functional, or disability free, but rather when the effects of surgery such as wound healing, swelling, and complete immobility have resolved and when the residual disability is reasonable stable and can be fairly rated.  In this case, the medical evidence shows that the Veteran was not recovering from surgery on January 1, 2010, but rather that the surgery was not entirely successful in resolving all residuals of the initial injury and might require additional surgical procedures. 

The weight of competent evidence is that a further extension beyond January 1, 2010 of the Veteran's temporary total evaluation is not warranted.  Although the Veteran continued to experience left knee impairment beyond this date, the evidence reflects that the surgical procedure did not (1) result in incompletely healed surgical healed wounds, stumps or recent amputations; (2) require therapeutic immobilization of one major joint or more; (3) necessitate house confinement or the use of a wheelchair or crutches (regular weight bearing prohibited); or (4) necessitate immobilization by cast.  A temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continues to be symptomatic following surgery.  The appropriate schedular rating is intended to cover this situation and as previously noted, the Veteran is in receipt of the schedular maximum evaluation of 20 percent under the applicable Diagnostic Code.

The evidence of record certainly shows that the Veteran's disability has impacted his ability to work in his previous occupation at the Post Office but not other forms of gainful employment.  The level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  The evidence of record does not show that convalescence beyond January 1, 2010, was required.  Hence, further extension of the convalescent rating is not warranted.

The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the appeal is denied.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an extension of a temporary total disability evaluation for convalescence following surgery beyond January 1, 2010 is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


